Title: To George Washington from Captain Ephraim Bowen, Jr., 6 November 1775
From: Bowen, Ephraim Jr.
To: Washington, George



May it Please Your Excellency
Plymouth [Mass.]Novr 6. 1775

With great Pleasure do I inform you of the Return of Capt. Coit into this Harbour, with two Prizes, a Sloop & Schooner, from Nova Scotia Bound to Boston Laden chiefly with Wood & Hay, with Some Cattle, Sheep, Potatoes &c. The People that were on Board with the Papers will be Sent to Head Qrs Immediately.
Mr Watson has taken charge of the Prises, & Will Inform you of the Particulars of the Cargoes, which to our Enemies would have been very Valuable, but to us are not of much consequence, youl Please to give Instructions in this affair, as Soon as convenient. Capt. Coits mainmast Proves too rotten for the Service, have got another making so dont expect he will Sail again till tomorrow night.
It is thought by the People here that the Schooner will make a very convenient Vessell for a Cruiser, as She Sails Very Well & has two Topsails & might be fitted at very little Expence, Capt.

Martindales men are not yet arrivd & the Weather Proving bad I fear will detain him some time. I am Yr Excellencys, Obt Servt

Ephm Bowen Jr

